DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a number of the second compensation sub-pixels is different from a number of the first compensation sub-pixels” and “a structure of the sub-pixel unit of the second outermost compensation sub-pixel is different a structure of the sub-pixel unit of the first outermost compensation sub-pixel” in claim 11 must be shown simultaneously in the same embodiment corresponding to claims 11 and its parent claim 1 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehiro et al. (US 2019/0212619) in view of Wu et al. (US 2016/0120005).
Regarding claim 1, Kanehiro teaches a display panel (Abstract), comprising: 
a first sub-pixel column (Figs. 1 and 6: one sub-pixel column, corresponding to one primary color, among three sub-pixel columns inside the third column of picture elements from the left end of the display, the third column of picture elements being highlighted in 

    PNG
    media_image1.png
    331
    512
    media_image1.png
    Greyscale

at least one first inner sub-pixel (Figs. 1 and 6: pixel 2a in the first sub-pixel column defined above, which is in normal display region 101a) disposed in a display region (Figs. 1 and 6: display region having pixels 2a and 2b) of the display panel, wherein a shape of the display region is non-rectangular (Figs. 1 and 6); and 
a plurality of first compensation sub-pixels (Figs. 1 and 6: pixels 2b in the first sub-pixel column defined above, which are in boundary display region 101c) disposed between an end of the first sub-pixel column (Figs. 1 and 6: top end of the first sub-pixel column defined above) and the first inner sub-pixel; 
wherein each of the first inner sub-pixel and the first compensation sub-pixels comprises a sub-pixel unit (Fig. 2: each sub-pixel unit including a pixel electrode, a common electrode, liquid crystal as illustrated) and a color filter block (Fig. 2: color filter 15), structures of the sub-pixel units of the first compensation sub-pixels are different from a structure of the sub-pixel unit of the first inner sub-pixel (Fig. 6; [0045]-[0046]; Examiner’s Note: the first sub-
Kanehiro does not expressly teach each of the first inner sub-pixel and the first compensation sub-pixels comprises a light shielding sub-block. It appears in Fig. 6 of Kanehiro that there is light blocking structure in the form of black matrix between adjacent pixels, even though Kanehiro is silent on the light blocking structure. 
Wu, however, explicitly teaches in Fig. 5 that each of the first inner sub-pixel (i.e., central pixels) comprises a light shielding sub-block 24a and the first compensation sub-pixels comprises (i.e., border pixels) a light shielding sub-block 24b.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to combine Wu’s technique with Kanehiro’s technique providing a light shielding sub-block for each of the first inner sub-pixel and the first compensation sub-pixels to improve image quality of the display.

Regarding claim 2, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro further teaches the display panel according to claim 1, wherein at least one of the first compensation sub-pixels crosses an edge of the display region (Figs. 1 and 6).

claim 3, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro further teaches the display panel according to claim 1, wherein transmittances of the first compensation sub-pixels are sequentially decreased along a direction from the first inner sub-pixel to the end of the first sub-pixel column (Figs. 1 and 6).

Regarding claim 4, Kanehiro/Wu teach the display panel according to claim 3. Kanehiro further teaches the display panel according to claim 3, wherein the first compensation sub-pixels comprises 1st to Pth first compensation sub-pixels (Fig. 6: two pixels 2b shown for the defined first sub-pixel column, i.e., P=2), a distance between an ith first compensation sub-pixel and the end of the first sub-pixel column is less than a distance between an (i+1)th first compensation sub-pixel and the end of the first sub-pixel column (Fig. 6), and a transmittance of the (i+l)th first compensation sub-pixel is greater than a transmittance of the ith first compensation sub-pixel (Fig. 6), wherein P is a positive integer greater than or equal to 2, and i is a positive integer greater than or equal to 1 and smaller than or equal to (P-1).

Regarding claim 6, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro further teaches the display panel according to claim 1, wherein the first compensation sub-pixels comprises 1st to Pth first compensation sub-pixels (Fig. 6: two pixels 2b shown for the defined first sub-pixel column, i.e., P=2), a distance between an ith first compensation sub-pixel and the end of the first sub-pixel column is less than a distance between an (i+1)th first compensation sub-pixel and the end of the first sub-pixel column (Fig. 6), each of the sub-pixel unit of the first inner sub-pixel and the sub-pixel units of the 1st to Pth first compensation sub-“a width of the slit of …” is not well defined in current claim language; in view of BRI, a width of a slit in any direction could read on a width of a slit; accordingly, it is possible to find a width of the slit of the (i+1)th first compensation sub-pixel and a width of the slit of the ith first compensation sub-pixel that read on the limitation), wherein P is a positive integer greater than or equal to 2, and i is a positive integer greater than or equal to 1 and smaller than or equal to (P-1).

Regarding claim 8, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro further teaches the display panel according to claim 1, wherein the first compensation sub-pixels comprises 1st to Pth first compensation sub-pixels (Fig. 6: two pixels 2b shown for the defined first sub-pixel column, i.e., P=2), a distance between an ith first compensation sub-pixel and the end of the first sub-pixel column is less than a distance between an (i+1)th first compensation sub-pixel and the end of the first sub-pixel column (Fig. 6), each of the sub-pixel unit of the first inner sub-pixel and the sub-pixel units of the 1th to pth first compensation sub-pixels comprises a common electrode (Fig. 2a: common electrode 18; Fig. 2b: common electrode 38), a liquid crystal layer (Fig. 2a: liquid crystal layer 16; Fig. 2b: liquid crystal layer 36) “a width of the common electrode” is not well defined in current claim language; in view of BRI, a width of a common electrode in any direction could read on a width of a common electrode; accordingly, it is possible to find a width of the common electrode of the (i+1)th first compensation sub-pixel and a width of the common electrode of the ith first compensation sub-pixel that read on the limitation), wherein P is a positive integer greater than or equal to 2, and i is a positive integer greater than or equal to 1 and smaller than or equal to (P-1).

Regarding claim 9, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro/Wu further teach the display panel according to claim 1, wherein the display panel further comprises a second sub-pixel column (Kanehiro: Figs. 1 and 6, one sub-pixel column, which is of the same color as the defined first sub-pixel column, inside a column of picture elements different from the third column of picture elements from the left end of the display; Examiner’s Note: according to para. [0024] of Kanehiro, each picture element includes three pixels of different colors, RGB colors; each pixel in Fig. 6(b) reads on a sub-pixel in the claim), the first sub-pixel column and the second sub-pixel column are for displaying a same color (see definition of second sub-pixel column above), the second sub-pixel column comprises at least one second inner sub-pixel (Kanehiro: Figs. 1 and 6, pixel 2a in the second sub-pixel column 

Regarding claim 10, Kanehiro/Wu teach the display panel according to claim 9. Kanehiro further teaches the display panel according to claim 9, wherein a transmittance of the first outermost compensation sub-pixel is different from a transmittance of the second compensation sub-pixel (Fig. 6; see claim 9).

claim 11, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro/Wu further teach the display panel according to claim 1, wherein the display panel further comprises a second sub-pixel column (Kanehiro: Figs. 1 and 6, one sub-pixel column, which is of the same color as the defined first sub-pixel column, inside 2nd column of picture elements from the left end of the display, i.e., the column of picture elements immediately to the left of the defined first sub-pixel column), the first sub-pixel column and the second sub-pixel column are for displaying a same color (see definition of second sub-pixel above), the second sub-pixel column comprises at least one second inner sub-pixel (Figs. 1 and 6: pixel 2a in defined second sub-pixel column) disposed in the display region and a plurality of second compensation sub-pixels (Figs. 1 and 6: two pixels 2b in defined second sub-pixel column) disposed between an end of the second sub-pixel column (Figs. 1 and 6: top end of defined second sub-pixel column) and the second inner sub-pixel, each of the second inner sub-pixel and the second compensation sub-pixels comprises a sub-pixel unit (see claim 1), a light shielding sub-block (see claim 1) and a color filter block (see claim 1), each of structures of the sub-pixel units of the second compensation sub-pixels is different from a structure of the sub-pixel unit of the second inner sub-pixel (Fig. 6: different pixel electrode angels for pixels 2a and 2b), the first compensation sub-pixels comprise a first outermost compensation sub-pixel (Figs. 1 and 6: top pixel 2b in the defined first sub-pixel column) located closest to the end of the first sub-pixel column, the second compensation sub-pixels comprise a second outermost compensation sub-pixel (Figs. 1 and 6: top pixel 2b in the defined second sub-pixel column) located closest to the end of the second sub-pixel column.
Kanehiro/Wu do not further expressly teach in this embodiment:

2) a structure of the sub-pixel unit of the second outermost compensation sub-pixel is different a structure of the sub-pixel unit of the first outermost compensation sub-pixel.
The limitations indicate the black matrix forms a boundary of the display in a certain way, i.e., with boundary pixels having certain shielded areas. 
However, it is noted that Applicant does not provide, in the disclosure of the instant invention, a single example (e.g., a drawing) to support the limitations. In other words, Applicant merely indicate the instant invention is applicable to individually adjust transmittance (via adjusting pixel electrode individually) of each sub-pixel to mitigate the edge effect of the display. In terms of such an applicability, Kanehiro’s technique in Fig. 6 can also be extended to include more angles to be used for individually adjusting pixel electrodes and be applied to a free-form display with a boundary of any shape to mitigate the edge effect of the display. In other words, the same intended use of the instant invention is also implied by Kanehiro’s disclosure. 

Regarding claim 12, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro/Wu teach the display panel according to claim 1, wherein a transmittance of the first outermost compensation sub-pixel is different from a transmittance of the second outermost compensation sub-pixel (see claim 11 for comparable applicability of the instant invention and Kanehiro’s technique).

claim 13, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro/Wu further teach the display panel according to claim 1, wherein the display panel further comprises a second sub-pixel column (Figs. 1 and 6: a second sub-pixel column interpreted as a sub-pixel column located in the same column of picture elements as the defined first sub-pixel column in claim 1), the second sub-pixel column is adjacent to the first sub-pixel column, the first sub-pixel column is for displaying a first color, the second sub-pixel column is for displaying a second color (Figs. 1 and 6: each picture element has three different colors; different sub-pixel columns in the same picture elements are for different colors), and the first color is different from the second color, wherein the second sub-pixel column comprises at least one second inner sub-pixel disposed in the display region and a plurality of second compensation sub-pixels disposed between an end of the second sub-pixel column and the second inner sub-pixel (Figs. 1 and 6), and a number of the first compensation sub-pixels is the same as a number of the second compensation sub-pixels (Figs. 1 and 6).

Regarding claim 14, Kanehiro/Wu teach the display panel according to claim 13. Kanehiro/Wu further teach the display panel according to claim 13, wherein transmittances of the second compensation sub-pixels are sequentially decreased along a direction from the second inner sub-pixel to the end of the second sub-pixel column (Fig. 6).

Regarding claim 15, Kanehiro/Wu teach the display panel according to claim 13. Kanehiro/Wu further teach the display panel according to claim 13, wherein the display panel further comprises a third sub-pixel column (Figs. 1 and 6: a third sub-pixel column interpreted 

Regarding claim 16, Kanehiro/Wu teach the display panel according to claim 15. Kanehiro/Wu further teach the display panel according to claim 15, wherein transmittances of the third compensation sub-pixels are sequentially decreased along a direction from the third inner sub-pixel to the end of the third sub-pixel column (Fig. 6).

Regarding claim 17, Kanehiro/Wu teach the display panel according to claim 15. Kanehiro/Wu further teach the display panel according to claim 15 15, wherein the first color, the second color and the third color are green, red and blue, respectively ([0024]: 3rd sentence from the bottom).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kanehiro et al. (US 2019/0212619) in view of Wu et al. (US 2016/0120005), and further in view of Ishikawa et al. (US 2020/0064682).
Regarding claim 5, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro further teaches the display panel according to claim 1, wherein the first compensation sub-pixels comprises 1st to Pth first compensation sub-pixels (Fig. 6: there are two pixels 2b in total shown for the defined first sub-pixel column, i.e., P=2), a distance between an ith first compensation sub-pixel and the end of the first sub-pixel column is less than a distance between an (i+1)th first compensation sub-pixel and the end of the first sub-pixel column (Fig. 6), each of the sub-pixel unit of the first inner sub-pixel and the sub-pixel units of the 1s1 to pth first compensation sub-pixels comprises a common electrode (Fig. 2a: common electrode 18), a liquid crystal layer (Fig. 2a: liquid crystal layer 16) and a pixel electrode (Fig. 2a: pixel electrode 17), wherein a width of the slit of the (i+1)th first compensation sub-pixel is greater than a width of the slit of the ith first compensation sub-pixel (Figs. 2 and 7; Examiner’s Note: “a width of the slit of …” is not well defined in current claim language; in view of BRI, a width of a slit in any direction could read on a width of a slit; accordingly, it is possible to find a width of the slit of the (i+1)th first compensation sub-pixel and a width of the slit of the ith first compensation sub-pixel that read on the limitation), and the common electrode has at least one slit (Fig. 2a: common electrode 18 comprises slits), wherein P is a positive integer greater than or equal to 2, and i is a positive integer greater than or equal to 1 and smaller than or equal to (P-1).
Kanehiro/Wu do not teach the common electrode is disposed between the liquid crystal layer and the pixel electrode. The differentiating feature indicates that a common electrode of 
Ishikawa, for instance, teaches in para. [0166] that it is an option to arrange a common electrode above the pixel electrode.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Kanehiro/Wu with Ishikawa’s technique swapping the locations of the common electrode 18 and the pixel electrode 17 in Kanehiro’s Fig. 2(a) such that the common electrode 18 is above the pixel electrode 17.
There are limited options to arrange relative locations of a common electrode and a pixel electrode for a pixel of an IPS LCD display. One ordinary skill in the art would try any one to optimize the result.

Regarding claim 7, Kanehiro/Wu teach the display panel according to claim 1. Kanehiro further teaches the display panel according to claim 1, wherein the first compensation sub-pixels comprises 1st to Pth first compensation sub-pixels (Fig. 6: there are two pixels 2b in total shown for the defined first sub-pixel column, i.e., P=2), a distance between an ith first compensation sub-pixel and the end of the first sub-pixel column is less than a distance between an (i+1)th first compensation sub-pixel and the end of the first sub-pixel column (Fig. 6), each of the sub-pixel unit of the first inner sub-pixel and the sub-pixel units of the 1st to Pth first compensation sub-pixels comprises a common electrode (Fig. 2a: common electrode 18; Fig. 2b: common electrode 38), a liquid crystal layer (Fig. 2a: liquid crystal layer 16; Fig. 2b: “a width of the pixel electrode” is not well defined in current claim language; in view of BRI, a width of a pixel electrode in any direction could read on a width of a pixel electrode; accordingly, it is possible to find a width of the pixel electrode of the (i+1)th first compensation sub-pixel and a width of the pixel electrode of the ith first compensation sub-pixel that read on the limitation), wherein P is a positive integer greater than or equal to 2, and i is a positive integer greater than or equal to 1 and smaller than or equal to (P-1).
Kanehiro/Wu do not teach the common electrode is disposed between the liquid crystal layer and the pixel electrode. The differentiating feature indicates that a common electrode of a sub-pixel is above a pixel electrode of the sub-pixel, while in Kanehiro’s teaching in Fig. 2, a common electrode of a sub-pixel is below a pixel electrode of the sub-pixel. However, it is not new in the related art arranging a common electrode above a pixel electrode of a pixel. 
Ishikawa, for instance, teaches in para. [0166] that it is an option to arrange a common electrode above the pixel electrode.
At the effective filing date of the invention, it would have been obvious for one ordinary skill in the art to modify the technique of Kanehiro/Wu with Ishikawa’s technique swapping the locations of the common electrode 18/38 and the pixel electrode 17/37 in Kanehiro’s Fig. 2 such that the common electrode 18/38 is above the pixel electrode 17/37.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/XUEMEI ZHENG/             Primary Examiner, Art Unit 2693